Mr. Chief Justice Smith
delivered the opinion of the court.
This was an appeal from the superior court of chancery.
The record is voluminous, but the facts connected with the true points of controversy are neither numerous nor complicated.
The principal objects of the bill, and which alone it is material to notice, were, in the first place, to prove the cancellation of the release of a deed of trust, executed by Daniel PI. Yeizer and wife to Robert PI. Buckner, on the 19th of November, 1836, by which were conveyed to him in trust certain lands with other property, to secure Briggs, Lacoste & Co., in the payment of the debts therein specified and for other purposes; and in the second place, for a foreclosure and sale of the lands, in payment of certain demands, held as assignee by the complainants’ intestate against the said Yeizer. The complainants rely upon the title derived from the administrators with the will annexed of Eleanor Yeizer, by whom the land was sold at an administrator’s sale and conveyed to George PI. Yeizer. The defendants claim title derived from the same source. Our first inquiry, therefore, is not whether the defendants rest their defence upon the superior title, but whether the said deed of trust which was satisfied or released could be set up in a court of equity and enforced against the lands. For it is upon that ground, and that ground alone, the complainants have based the claim for the relief which is prayed for in the bill.
A reference to the statements of the bill and the evidence in relation thereto, will be necessary in order to enable us to determine the question whether the complainants are entitled to have the said release cancelled or annulled, and the said deed of trust established and set up, with the incidents which attached upon its original execution.
*193The bill alleged, that after the making of the aforesaid deed of trust, the said D. H. Yeizer proposed to one Francis Illsley to give new notes for the amount then due by him to Briggs, Lacoste & Co., and to secure the same by a new deed of trust of the same land and property embraced in the first deed; and that the first deed should thereupon be relinquished or satisfied ; which proposition was accepted by said Illsley, as the agent of Briggs, Lacoste & Co. The first deed of trust was then relinquished by Buckner, the trustee, and Illsley, without the sanction of Briggs, Lacoste & Co.; Buckner having acted under the direction of Illsley, as such agent. It is not stated in the bill that the release was procured by any fraudulent or improper artifice on the part of Yeizer, nor is it stated that it was made through mistake. It is true that in the prayer for relief, the release is referred to as the “ mistaken release ” made by Buckner and Illsley.
The testimony of Dlsley leaves no room to doubt that the release was intended to be unconditional and absolute. Illsley testified that he was the -agent of Briggs, Lacoste & Co., from 1836 to 1842. Briggs, Lacoste & Co. put claims in his hands-against D. H. Yeizer of about eleven thousand dollars for collection. In 1838 he agreed with him to receive five thousand dollars, and to wait twelve months for the remainder. He received for the five thousand dollars a check which was afterwardspaid, and a new note for the balance, when, by the advice of Buckner, he entered up satisfaction on the deed of trust. It was understood that Briggs, Lacoste & Co. should be put in no worse condition by the transaction. The object of this transaction was to enable Yeizer to put the land in the Union Bank, and if he should fail to obtain money from the bank, it was verbally agreed that Yeizer should place Briggs, Lacoste- & Co. where they were in June, 1838.
It is alleged in the bill, that the release was made without the-sanction of Briggs, Lacoste & Co.; but it is not denied’ that Illsley, as their agent, had full authority to make the arrangement. If, however, it was conceded that Illsley acted without authority, their subsequent acts in receiving the fiv.e thousand; *194dollars, and the new note, which was subsequently assigned by them, would be holden as a full confirmation of the release.
Holding that there was a full and* unconditional discharge of the trust deed, it appears to us very manifest that it would be incompetent for a court of equity, under the circumstances alleged, to set aside the release and reestablish the satisfied deed. Moreover, if the deed could be revived, it would necessarily relate back to the date of its execution, and, as a necessary consequence, carry with it all of the incidents which originally attached to it. On that supposition, the notes, to secure which it was executed, and which were never delivered to Yeizer, would be set np if the payment of them could be enforced. In that state of the case, the complainants would not be entitled to put the revived deed in use to enforce the payment of the new note, as it was not embraced by that deed, and was not given for an advance of money by the cestuis que trust to the grantor.
Holding that the deed could not be revived, or considered in equity as set up, the complainants stood in the relation of a general creditor of Daniel PL Yeizer, upon- the new note, and as such, could not assert any lien against the land. As to the proceedings instituted by the administrators of Mrs. Eleanor Yeizer to enforce the statutory lien, they were mere strangers, and could not, therefore, interfere to prevent a recovery.
Let the decree be affirmed.
The appellant filed a petition for a reargument in this case, by his counsel, but the court refused to grant a reargument.